 

Exhibit 10.1

 

Form of Restricted Stock Unit Agreement

 

 

Grant No.:

 

 

 

ON ASSIGNMENT, INC.

RESTATED 1987 STOCK OPTION PLAN

(as amended and restated April 18, 2003)

 

STOCK UNIT AGREEMENT

 

On Assignment, Inc., a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.01 par value (the “Stock”), to
the individual named below as the Grantee, subject to the vesting conditions set
forth in the attachment.  Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment and in the Company’s Restated 1987
Stock Option Plan (the “Plan”).

 

Grant Date:

 

, 20

 

 

 

Name of Grantee:

 

 

 

Grantee’s Employee Identification Number:

 

-

 

-

 

 

 

Number of Stock Units Covered by Grant:

 

 

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which will be provided on
request.  You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

 

Grantee:

 

 

 

(Signature)

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

Title:

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

ON ASSIGNMENT, INC.

RESTATED 1987 STOCK OPTION PLAN

 

STOCK UNIT AGREEMENT

 

Stock Unit Transferability

 

This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.

 

 

 

Definitions

 

Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

 

 

Vesting

 

Your Stock Unit grant vests as to twenty five percent (25%) of the total number
of Stock Units shown on the cover sheet on August 3, 2006, as long as you
continue to be a Service Provider on that date. An additional one-sixteenth
(1/16) of the Stock Units under this Stock Unit grant (as shown on the cover
sheet) will become vested on each of the following dates; provided, that, you
then continue in Service:

 

Vesting Dates

November 3, 2006

February 3, 2007
May 3, 2007
August 3, 2007
November 3, 2007

February 3, 2008
May 3, 2008
August 3, 2008
November 3, 2008

February 3, 2009
May 3, 2009
August 3, 2009

 

 

 

 

 

The resulting aggregate number of vested Stock Units will be rounded down to the
nearest whole number of Stock Units. You may not vest in more than the number of
Stock Units covered by this grant. 

 

 

 

 

 

No additional Stock Units will vest after your Service has terminated for any
reason.

 

 

 

Forfeiture of Unvested Units

 

In the event that your Service terminates for any reason, unless otherwise
provided in an applicable employment agreement between you and the Company or an
Affiliate, you will forfeit all

 

2

--------------------------------------------------------------------------------


 

 

 

of the Stock Units that have not yet vested.

 

 

 

Delivery of Stock Pursuant to Vested Units

 

On each Vesting Date, a certificate for the shares of Stock represented by the
Stock Units that became vested on that Vesting Date shall be delivered to you
(or at the Company’s option an appropriate book-entry shall be made representing
the issuance of the Stock), subject to the paragraph below regarding withholding
taxes. Once the share of Stock represented by a vested Stock Unit has been
delivered or otherwise issued to you, you shall have no further rights with
regard to the Stock Unit.

 

 

 

Leaves of Absence

 

For purposes of this Stock Unit grant, your Service does not terminate when you
go on a bona fide employee leave of absence that was approved by the Company in
writing, if the terms of the leave provide for continued Service crediting, or
when continued Service crediting is required by applicable law. However, your
Service will be treated as terminating three months after you went on employee
leave, unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work. 

 

 

 

 

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company,
(ii) withhold such amounts from other payments due to you from the Company or
any Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject
to the Restricted Units granted pursuant to this Agreement in an amount equal to
the withholding or other taxes due.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliate)
reserve the right to terminate your Service at any time and for any reason.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on its outstanding Stock, a cash payment for each Stock Unit
that you then hold equal to the per-share dividend paid on the Stock. Such cash
payment will be deemed reinvested in additional Stock Units

 

3

--------------------------------------------------------------------------------


 

 

 

at a price per unit equal to the Fair Market Value of a share of Stock on the
date that such dividend is paid.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
Section 18 of the Plan.

 

 

 

Corporate Transaction

 

Your Stock Unit grant shall immediately vest in full, in the event of, and
contingent upon the consummation of, any Corporate Transaction (as defined in
the Plan), except to the extent the obligation to issue shares in connection
with the Stock Unit grant is assumed by the successor corporation (or parent
thereof), or replaced with stock units relating to the common stock of the
successor corporation (or parent thereof) in connection with such Corporate
Transaction. In the event that the obligation to issue shares in connection with
the Stock Unit grant is assumed or substituted for by the successor corporation
(or parent thereof) in connection with such Corporate Transaction, the Stock
Unit grant shall continue to vest in accordance with the schedule set forth in
this Stock Unit Agreement.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan. 

 

 

 

 

 

By accepting this Stock Unit grant, you give explicit consent to the Company to
process any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this Stock Unit grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company

 

4

--------------------------------------------------------------------------------


 

 

 

would be pleased to provide copies. Please contact Julie Hernandez at (818)
878-3136 to request paper copies of these documents.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Plan, and an applicable employment agreement with the Company, if
any, constitute the entire understanding between you and the Company regarding
this grant of Stock Units. Any prior agreements, commitments or negotiations
concerning this grant are superseded. The Plan will control in the event any
provision of this Agreement should appear to be inconsistent with the terms of
the Plan.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5

--------------------------------------------------------------------------------